DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertlet et al. (US 2010/0170364).
With respect to claims 17-19, Bertlet et al. discloses a steering system (fig. 1) comprising: a Steering column (1) for rotation between at least a center position and a range of second positions and defining a central axis (S); an actuator assembly (70) in operative communication with the steering column to provide steering assistance, the actuator assembly comprising a pair of plates (30, 40), each plate including a first helical track (32, 42) and a second helical track (32, 42); and a spring element (25) arranged with the actuator assembly to bias movement of one of the pair of plates (30, 40) along the central axis to influence the steering column to move to the center position; wherein each of the first helical track (32, 42) and the second helical track (32, 42) defines a ramp region (‘slope’), the spring element (25) being arranged with both ramp regions such that a first track ball (50) disposed within the first helical track and a second track ball (50) disposed within the second helical track influence rotation of the steering column to move to the center position; wherein the first helical track (32, 42) and the second helical track (32, 42) are arranged with one another such that each of the ramp regions (‘slope’) orients the first track ball (50) and the second track ball (50) in a bi-directional orientation relative to one another.  (Figs. 1-12, paragraphs 34-71.)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (JP 2016-117447 A; Machine Translation of Description ‘MTD’) in view of Bertlet et al. (US 2010/0170364).
With respect to claims 1 and 3, Tashiro et al. discloses a steering system (fig. 1) comprising: a steering column (11) for orientation in at least a center position and a second position and defining a central axis; an actuator assembly (12) in operative communication with the steering column (11) to provide steering assistance, the actuator assembly including a pair of plates (30, 40), each plate defining an aperture (32, 42) for the steering column to extend therethrough and each plate including an outer track (30 (38); 40 (48)) and an inner track (30 (33); 40 (43)) disposed radially inward of the outer track relative to the central axis (figs. 3-4); a first ball (22) for disposal within the outer tracks (30 (38); 40 (48)); a second ball (21) for disposal within the inner tracks (30 (33); 40 (43)), the pair of plates (30, 40) arranged such that the outer tracks (30 (38); 40 (48)) and the inner tracks (30 (33); 40 (43)) of each of the pair of plates face one another (fig. 5); and a spring element (25) arranged with the actuator assembly to bias movement of the second plate (40) in an axial direction along the central axis (fig. 1).  (Figs. 1-18, MTD paragraphs 22-76.)  Tashiro et al. is silent regarding a ramp region.  Bertlet et al. teaches each of the outer tracks (32, 42; fig. 6) and each of the inner tracks (32, 42; fig. 6) define a ramp region (‘slope’), each of the ramp regions are arranged with the spring element (67) to influence a rotation of the steering column to return to the center position; the ramp regions (‘slope’) are arranged with one another to facilitate the rotational influence based on a bias of only the spring element (67).  (Figs. 1-12, paragraphs 34-71.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Bertlet et al. into the invention of Tashiro et al. in order to reach the locked or unlocked position of the steering column.  (Paragraph 10.)
With respect to claim 2, Tashiro et al., as modified, discloses the inner tracks (30 (33); 40 (43)) and the outer tracks (30 (38); 40 (48)) are arranged with one another to define a bi-directional relationship of ball travel within the tracks.  (Figs. 1-18, MTD paragraphs 22-76.)  
With respect to claims 4 and 11, Tashiro et al., as modified, discloses the spring element (25) is arranged with the second plate (40) such that each of the balls (22, 21) is influenced to move to a lowest point of a respective ramp region (taught by Bertlet et al.).  (Figs. 1-18, MTD paragraphs 22-76.)  
With respect to claims 5-6 and 12-13, Tashiro et al., as modified, discloses the ramp region (taught by Bertlet et al.) of at least one of the inner and outer tracks consists of an elevation change (‘slope’; paragraphs 10-11, 54-66) but is silent regarding the slope being constant or non-constant.  It would have been an obvious matter of design choice to make the different portions of the ‘rolling path’ of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
With respect to claims 9 and 16, Tashiro et al., as modified, discloses as known in the prior art to the first plate (61) is fixed to the steering column, is free to rotate with the steering column and is axially fixed along the central axis of the steering column, wherein the second plate (60) is free to translate axially along the central axis and is rotationally fixed with a protrusion (‘stroke end’) disposed in a keyway of a housing of the actuator assembly (MTD paragraphs 6-8); also disclosed as another embodiment in LTD paragraph 73.  (Figs. 1-18, MTD paragraphs 22-76.)  
With respect to claim 10, Tashiro et al. discloses a steering system (fig. 1) comprising: a steering column (11) for orientation in at least a center position and a second position and defining a central axis; an actuator assembly (12) in operative communication with the steering column (11) to provide steering assistance, the actuator assembly including a pair of plates (30, 40), each plate defining an aperture (32, 42) for the steering column to extend therethrough and each plate including an outer track (30 (38); 40 (48)) and an inner track (30 (33); 40 (43)) disposed radially inward of the outer track relative to the central axis (figs. 3-4); an outer ball (22) for disposal within the outer tracks (30 (38); 40 (48)); an inner ball (21) for disposal within the inner tracks (30 (33); 40 (43)), the pair of plates (30, 40) arranged such that the outer tracks (30 (38); 40 (48)) and the inner tracks (30 (33); 40 (43)) of each of the pair of plates face one another (fig. 5); and a spring element (25) arranged with the actuator assembly to bias movement of the second plate (40) in an axial direction along the central axis (fig. 1).  (Figs. 1-18, MTD paragraphs 22-76.)  Tashiro et al. is silent regarding a ramp region.  Bertlet et al. teaches each of the outer tracks (42; fig. 6) and each of the inner tracks (42; fig. 6) define a ramp region (‘slope’), each of the ramp regions are arranged with the spring element (67) to influence a rotation of the steering column to return to the center position; the ramp regions (‘slope’) are arranged with one another to facilitate the rotational influence based on a bias of only the spring element (67).  (Figs. 1-12, paragraphs 34-71.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Bertlet et al. into the invention of Tashiro et al. in order to reach the locked or unlocked position of the steering column.  (Paragraph 10.)  Tashiro et al., as modified, is silent regarding at least one intermediate plate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one intermediate plate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. and Bertlet et al, as applied to claim 1 above, and further in view of Zuzelski et al. (US 2018/0362079).
With respect to claims 7-8 and 14-15, Tashiro et al., as modified, is silent regarding a travel stop.  Zuzelski et al. teaches of a housing (225) of the actuator assembly, the housing having a travel stop feature (214) protruding radially inwardly, the travel stop feature axially spaced from the second plate (250) to define a rotational travel limit for the steering column (217); a housing (225) of the actuator assembly and an end cap (290) operatively coupled to the housing (225), wherein a portion of the end cap defines a travel stop feature (294) axially spaced from the second plate (250) to define a rotational travel limit for the steering column (217).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Zuzelski et al. into the invention of Tashiro et al., as modified, in order to limit rotational travel of the steering shaft.  (Paragraphs 1, 4.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614